 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    RICHARD ANTHONY EVANS,                             No. 2:17-cv-1888 AC P
11                       Plaintiff,
12            v.                                         ORDER
13    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
14    REHABILITATION, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se and in forma pauperis, has filed this civil

18   rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to this court

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On May 9, 2019, the court issued an order denying plaintiff’s motion for federal

21   protection, a request for records, and a motion to obtain a personal laptop containing evidence.

22   ECF No. 39. On May 28, 2019, plaintiff filed a request for reconsideration of that order. ECF

23   No. 28. In support of the motion, plaintiff contends that he fears that he will be the victim of

24   “retaliation” and “foul play” while going through settlement proceedings. See ECF No. 44. He

25   also asserts his belief that the Office of the Attorney General “has no [intention] of “disclosing . .

26   substantial amounts of evidence in [its] possession.” See id. He believes that the Office of the

27   Attorney General will take advantage of him. See id.

28   ////
                                                        1
 1          Local Rule 303(b), states “rulings by Magistrate Judges . . . shall be final if no
 2   reconsideration thereof is sought from the Court within fourteen days . . . from the date of service
 3   of the ruling on the parties.” Id. Plaintiff’s request for reconsideration of the magistrate judge’s
 4   order dated May 9, 2019 (ECF No. 44) is therefore untimely.
 5          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for reconsideration (ECF
 6   No. 44) is DENIED.
 7   DATED: June 3, 2019
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
